Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 03/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,877,153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. George S. Blasiak (Reg. No. 37,283) on March 4, 2021.
4.	The application has been amended as follows:
IN THE CLAIMS
5.	Claims 4, 9, 19 and 20 are canceled.
6.	Claims 1-3, 5-8, 10-18, 21-24 are amended as presented below:
1.                 (Currently Amended) A computer implemented method comprising:
recording position data for a mobile device over time to obtain path data that specifies a path of the mobile device over time, the path data being associated to an identifier of the mobile device;

receiving input data from the user, the input data including the identification code and a user ID of the user, wherein the receiving input data includes receiving input data from the user into a webpage form; 
associating the identification code to the user ID responsively to the receiving input data from a user; 
based on the associating the identification code to the user ID processing the position data and user profile data associated to the user ID; and
sending a message to the user based on a result of the processing.
2.                 (Previously Presented) The computer implemented method of claim 1, wherein the identifier of the mobile device is a Universally Unique Identifier (UUID) that maps to a Media Access Control Address (MAC) address of the mobile device.
3.                 (Original) The computer implemented method of claim 1, wherein the method includes processing signals received at first and second connection nodes and determining the position data based on the processing signals.
4.                 Canceled 
5.                 (Original) The computer implemented method of claim 1, wherein the receiving includes receiving the input data into a webpage form, and wherein the input data includes user survey data.  
6.                 (Original) The computer implemented method of claim 1, wherein the user profile data includes one or more of the following selected from the group consisting of: survey data, purchase history data, and preference data, wherein the processing performed based on the 
7.                 (Original) The computer implemented method of claim 1, wherein the associating the identification code to the user ID responsively to the receiving input data from the user includes initiating an association of the identification code to a user ID of the user within a data structure so that the path data of the mobile device is linked to the user in response to the receiving input data from the user.
8.                 (Original) The computer implemented method of claim 1, wherein the recording position data for a mobile device over time to obtain path data that specifies a path of the mobile device over time includes recording in a data repository position data for a MAC address of the mobile device over time to obtain path data that specifies a path of the mobile device, wherein the method includes assigning an alphanumeric string to the MAC address, the alphanumeric string defining the identification code. 
9.                 Canceled 
10.              (Original) The computer implemented method of claim 1, wherein the receiving input data from the user includes receiving through a user interface input data from a user, the input data that is input by the user and received through the user interface including the identification code associated to the identifier of the mobile device and the user ID.
11.              (Original) The computer implemented method of claim 1, wherein the outputting includes printing the identification code in text based human readable form on a purchase receipt. 
12.              (Original) The computer implemented method of claim 1, wherein the processing includes using the path data that specifies a path of the mobile device over time and 
13.              (Original) The computer implemented method of claim 1, wherein the method includes performing the outputting so that the identification code associated to the identifier is output to the user in text based human readable form in response to the user performing a purchase transaction at a cash register.
14.              (Original) The computer implemented method of claim 1, wherein the method includes responsive to a purchase transaction occurring at a cash register, performing the outputting so that the identification code associated to the identifier is an identification code for a mobile device determined by monitoring of received location data to be at a location of a cash register, and wherein the outputting includes initiating providing of a printed token to the user for handling by the user, the printed token including thereon in user visible form the identification code, wherein the receiving input data from the user includes receiving through a user interface input data from a user includes receiving  the identification code and the user ID into a webpage form, the webpage form having a field for input by the user of the identification code and a field for input by the user the user ID, wherein the method includes.
15.              (Original) The computer implemented method of claim 1, wherein the method includes monitoring recently recorded position data for determining that the mobile device and a second mobile device are currently at a checkout location at which a checkout is being performed and performing the outputting responsive to resolving between the mobile device and the second mobile device as to which mobile device the checkout pertains, the resolving including using transaction data of a current transaction.  

17.              (Original) The computer implemented method of claim 1, wherein the identifier is provided by a MAC address of the mobile device, wherein the outputting includes initiating providing of a printed token to the user for handling by the user, the printed token being provided by a purchase receipt and including thereon in user visible form the identification code, and wherein the receiving input data from the user includes receiving through a user interface the identification code and the user ID, the user interface defined by a webpage form having a field for input by the user of the identification code and a field for input by the user the user ID, 
18.              (Original) The computer implemented method of claim 1, wherein the outputting includes initiating providing of a printed token to the user for handling by the user, the printed token including thereon in user visible form the identification code, wherein the receiving input data from the user includes receiving the identification code and the user ID into a displayed user interface. 

21.              (Previously Presented) The computer implemented method of claim 1, wherein the method includes responsive to a purchase transaction occurring at a cash register, performing the outputting so that the identification code associated to the identifier is an identification code for a mobile device determined by monitoring of received location data to be at a location of the cash register, and wherein the outputting includes initiating providing of a printed token to the user for handling by the user, the printed token including thereon in user visible form the identification code.
22.              (Proposed New) A computer program product comprising: 
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising:
recording position data for a mobile device over time to obtain path data that specifies a path of the mobile device over time, the path data being associated to an identifier of the mobile device;
outputting to a user in human readable form an identification code, wherein the identification code is associated to the identifier; 
receiving input data from the user, the input data including the identification code and a user ID of the user, wherein the receiving input data includes receiving input data from the user into a webpage form; 
associating the identification code to the user ID responsively to the receiving input data from a user; 
based on the associating the identification code to the user ID processing the position data and user profile data associated to the user ID; and
sending a message to the user based on a result of the processing.

a memory;
at least one processor in communication with the memory; and
program instructions executable by one or more processor via the memory to perform a method comprising:
recording position data for a mobile device over time to obtain path data that specifies a path of the mobile device over time, the path data being associated to an identifier of the mobile device;
outputting to a user in human readable form an identification code, wherein the identification code is associated to the identifier; 
receiving input data from the user, the input data including the identification code and a user ID of the user, wherein the receiving input data includes receiving input data from the user into a webpage form; 
associating the identification code to the user ID responsively to the receiving input data from a user; 
based on the associating the identification code to the user ID processing the position data and user profile data associated to the user ID; and
sending a message to the user based on a result of the processing.
24.              (Proposed New) The system of claim 23, wherein the method includes responsive to a purchase transaction occurring at a cash register, performing the outputting so that the identification code associated to the identifier is an identification code for a mobile device determined by monitoring of received location data to be at a location of the cash register, and wherein the outputting includes initiating providing of a printed token to the user for 
Reasons for allowance
8.	Claims 1-3, 5-8, 10-18 and 21-24 are allowed (renumbered as claims 1-20).
9.	The following is an examiner’s statement of reasons for allowance:
10.	Claims 1, 22 and 23 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s Amendments and  remarks (please see page 16-17) filed on 11/18/2020.
Regarding claim 1, In addition to Applicant’s Amendments and remarks filed on 11/18/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “outputting to a user in human readable form an identification code, wherein the identification code is associated to the identifier; 
receiving input data from the user, the input data including the identification code and a user ID of the user, wherein the receiving input data includes receiving input data from the user into a webpage form; 
associating the identification code to the user ID responsively to the receiving input data from a user; 
based on the associating the identification code to the user ID processing the position data and user profile data associated to the user ID;”…, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
Regarding claim 22, In addition to Applicant’s Amendments and remarks filed on 11/18/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “outputting to a user in human readable form an identification code, wherein the identification code is associated to the identifier; 
receiving input data from the user, the input data including the identification code and a user ID of the user, wherein the receiving input data includes receiving input data from the user into a webpage form; 
associating the identification code to the user ID responsively to the receiving input data from a user; 
based on the associating the identification code to the user ID processing the position data and user profile data associated to the user ID;”…, in conjunction with other claim elements as recited in claim 22, over any of the prior art of record, alone or in combination.
Regarding claim 23, In addition to Applicant’s Amendments and remarks filed on 11/18/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “outputting to a user in human readable form an identification code, wherein the identification code is associated to the identifier; 
receiving input data from the user, the input data including the identification code and a user ID of the user, wherein the receiving input data includes receiving input data from the user into a webpage form; 
associating the identification code to the user ID responsively to the receiving input data from a user; 
based on the associating the identification code to the user ID processing the position data and user profile data associated to the user ID;”…, in conjunction with other claim elements as recited in claim 23, over any of the prior art of record, alone or in combination.
11. Therefore, claims 1-3, 5-8, 10-18, 21-24 considered allowable.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645